Title: To George Washington from John Connolly, 1 May 1774
From: Connolly, John
To: Washington, George

 

Dear Sir
Pittsburgh May 1st 1774

I just snatch this minute by Major McDonald to acqu⟨mutilated⟩ You, that we are all in infinite confusion at this place, owing to ⟨mutilated⟩tilities now actually begun, & subsisting between us, & the Indians: ⟨mutilated⟩ Amount of which I have in a brief manner mentioned to His Exce⟨mutilated⟩ Lord Dunmore—I have this day sent Expresses into ⟨mutilated⟩ the different parts of the Country, to collect the Militia, & to imp⟨mutilated⟩ all Tools & instruments necessary towards making this place defe⟨mutilated⟩ against the Enemy; & at the same time have dispatched Messeng⟨mutilated⟩ down the River to order our People to desist from further host⟨mutilated⟩ with a View to bring about an amicable reconciliation; ’tho ⟨mutilated⟩ really am apprehensive, the attempt will be unsuccessfull.
I flatter myself upon this occasion not⟨mutilated⟩ing our Government disputes, that we will be unanimous in oppo⟨mutilated⟩ Common Enemy: & therefore hope we will not stand in need of y⟨mutilated⟩ Assistance below: at any rate, I expect we will be enabi⟨mutilated⟩ stand our ground, long enough, at least, to acquaint you with ⟨mutilated⟩ inabilities to resist alone, & to pray assistance from your Qu⟨mutilated⟩.
Excuse (Dr Sir) the inaccuracies of this Le⟨mutilated⟩ the multiplicity of perplexing Circumstances, which now engages ⟨mutilated⟩ attention, flowing from the Source mentioned, prevent me from ⟨mutilated⟩ as copious, on the Subject as I could wish; & therefore pe⟨mutilated⟩ me to subscribe myself your Friend & Obedt Serv⟨t⟩

John Connolly

